This is a breach of contract case. Plaintiff, Word Processing Center, Inc. (Word Processing) sued the Defendant, Multi-Marketing Group, Inc. (Multi-Marketing) for damages claiming Multi-Marketing failed to perform advertising services pursuant to a written contract. Multi-Marketing answered the complaint and filed a Third Party Complaint against The Mailman, Inc. (Mailman) for damages claiming Mailman breached its oral contract with Multi-Marketing to print and produce the advertising which was the subject of Multi-Marketing’s contract with Word Processing.
The case went to trial on January 13, 1983 and January 24, 1983. Final Judgment was rendered February 8, 1983 on the original complaint and the third party complaint. Final Judgment in the original action held Defendant Multi-Marketing responsible to Plaintiff Word Processing for $1,385.00 plus costs and interest. Final Judgment in the third party action held Third Party Defendant Mailman responsible to the Third Party Plaintiff Multi-Marketing for that which Multi-Marketing owed the Plaintiff Word Processing. The question of attorney’s fees were reserved. An Amended Final Judgment was then rendered on March 17, 1983 which held that Defendant Multi-Marketing owed Plaintiff Word Processing $1,300.00 in attorney’s fees for a total of $2,883.60. The Amended Judgment also held Third Party Defendant Mailman liable-to Third Party Plaintiff Multi-Marketing for the attorney’s fees.
Appellant Mailman disputes the County Court’s jurisdiction and the attorney’s fees award.* As to the issue concerning the County Court’s jurisdiction, it is without merit. As to the attorney’s fees, Appellant contends it is not responsible under any statute or contractual agreement. But the attorney’s fees were foreseeable damages. The net result is that the Plaintiff Word Processing will receive $2,883.60 in damages and the Third Party Defendant is responsible for all damages pursuant to the third party complaint. Regardless of the form of the Final Judgment, the substance of the judgment is correct.
AFFIRMED.

Oral argument was dispensed with and the case decided on the briefs and record.